UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4269
JOHNNIE D. CUTRIGHT,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
       for the Northern District of West Virginia, at Elkins.
            Robert Earl Maxwell, Senior District Judge.
                            (CR-99-9)

                      Submitted: June 13, 2002

                      Decided: August 5, 2002

      Before WIDENER and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Timothy M. Sirk, Keyser, West Virginia, for Appellant. Thomas E.
Johnston, United States Attorney, Sherry L. Muncy, Assistant United
States Attorney, Clarksburg, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. CUTRIGHT
                              OPINION

PER CURIAM:

   Johnnie D. Cutright appeals the district court’s decision to sentence
him upon remand without the benefit of a downward departure. The
district court originally imposed a downward departure to Cutright’s
sentence. On appeal by the Government, this court affirmed
Cutright’s conviction but vacated his sentence and remanded for fur-
ther proceedings, finding the downward departure was improper.
United States v. Cutright, 2000 WL 1663451 (4th Cir. Nov. 6, 2000)
(No. 00-4508) (unpublished). On appeal, Cutright argues that the dis-
trict court erred by not imposing a downward departure. He further
argues that because his original term of imprisonment was completed
by the time he was resentenced, his fundamental liberty interest had
crystallized at resentencing. Finding no error, we affirm.

   Because this court found that a downward departure was not war-
ranted, upon remand, the district court had no option but to impose
a sentence within the Sentencing Guidelines and without a downward
departure. See United States v. Bell, 5 F.3d 64, 66-67 (4th Cir. 1993).
After this court has held the downward departure to be improper in
this instance, Cutright cannot reargue the issue on appeal. We further
find that Cutright’s argument that his liberty interest had crysallized
to be without merit.

   Accordingly, we affirm Cutright’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED